PER CURIAM.
This is a writ of error from a judgment for the plaintiff in a personal injury suit. The case was filed and docketed in this court November 25, 1921. January 16, 1923, counsel filed a stipulation waiving oral argument and obtained an order granting leave to submit the case on briefs by January 31, 1923. February 1, 1923, the parties filed a motion and' stipulation for an extension of time and procured an order extending the time for filing briefs to February 15, 1923. This order not having been complied with on July 10, 1923, the time for filing briefs was further extended to July 17, 1923. No briefs having'been filed or action taken by either party looking to a disposition of the case down to the present time (February 5, 1924), we think it should be dismissed. See Rule C. C. A. (1st Cir.) 24, § 5; Fitch v. Richardson, 147 Fed. 196, 77 C. C. A. 422; Portland Co. v. United States, 15 Wall. 1, 21 L. Ed. 113; Ryan v. Koch, 17 Wall. 19, 21 L. Ed. 611.
Case dismissed, without costs.